Citation Nr: 0113022	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to assignment of a higher evaluation for service 
connected post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD and assigned a 10 percent rating effective September 
24, 1999.  A notice of disagreement was received in December 
1999, a statement of the case was issued in March 2000, and a 
substantive appeal was received in March 2000.   

In March 2000 correspondence, the veteran's representative 
set forth contentions regarding the effect of the veteran's 
PTSD on his employability.  This matter is hereby referred to 
the RO to clarify if the representative intended to raise a 
new claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  If so, the RO should take appropriate action. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; the veteran does not suffer an inability to perform 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment or 
mild memory loss. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of an evaluation 
in excess of 10 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a 
January 2000 VA examination report which the Board finds to 
be adequate for rating purposes.  The record also includes VA 
psychiatric progress notes dated in 1999.  No additional 
pertinent evidence has been identified by the veteran, and he 
has indicated that all pertinent treatment is with VA.  The 
Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to assignment of 
a higher disability rating.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of he result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  In a case such as the present 
one where the appeal arises from the assignment of an 
evaluation after a grant of service connection, the severity 
of the disabilities at issue are to be considered during the 
entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

The veteran's PTSD is rated under the criteria set forth in 
Diagnostic Codes 9411, 9440.  A zero percent rating is 
warranted where the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

After reviewing the record, the Board is compelled to find 
that the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under 
schedular criteria.  While medical records do include 
references to nightmares, some difficulty sleeping, a startle 
response and a tendency to isolate, VA examination in January 
2000 showed the veteran to be alert, adequately groomed and 
with appropriate mood.  No memory or attention deficits were 
reported, and the examiner noted that the veteran 
demonstrated a range of affect.  There is no persuasive 
evidence of panic attacks, suspiciousness, or anxiety as 
contemplated for the next higher rating of 30 percent.  The 
evidence does reflect some social impairment and disturbances 
of mood vis á vis anger management difficulty leading to 
frequent fights and a least one assault charge.  However, he 
is apparently able to employ anger management skills learned 
during treatment.  Further, therapy records suggest that 
although the veteran tends to isolate, he is able to 
establish and enjoy some friendships.  The examiner commented 
that psychological testing plus the veteran's history and 
symptoms all suggested a mild case of PTSD. 

In an examining the severity of a given psychiatric 
condition, physicians often utilize the Global Assessment of 
Function (GAF) scale.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."

A VA psychologist reported a GAF of 70 in August 1999, 
indicating mild PTSD.  A GAF of 60 was reported in September 
1999, indicating moderate PTSD.  However, the VA examiner in 
January 2000 found a GAF of 68, also indicating mild PTSD.  
The Board finds that the overall GAF scores are compatible 
with the clinical findings which show psychiatric 
symptomatology which falls within the criteria for a 10 
percent rating.  

In sum, the totality of the evidence shows the veteran to be 
generally functioning satisfactorily, with some work and 
social impairment resulting from PTSD symptoms warranting an 
disability rating of 10 percent but no higher. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  

In closing, the Board emphasizes that it does not doubt that 
the veteran's PTSD does result in some occupational and 
social impairment.  However, the evidence shows pertinent 
symptoms to be mild or transient.  The criteria set forth by 
regulation for a higher rating have not been met, and the 
Board is bound by VA regulations.  Should the veteran's PTSD 
disability increase in severity in the future, he may file a 
claim for an increased rating.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

